DETAILED ACTION
This action is in reply to papers filed 6/18/2019. Claims 1-12 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200085879A1, Published 3/19/2020.
Drawings
The drawings are objected to because Figs. 2, 3, 4, 5, 9 and 10 are distorted, with the X and/or Y axis values difficult to discern.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

					     “Use” Claims 
Per MPEP 2173.05 (q)(I), it is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101  and 35 U.S.C. 112(b)  if the facts support both rejections. The rejections below are made in view of this teaching. 
Claim Rejections - 35 USC § 101 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 ").
                                                        Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is drawn to a use of a neuron differentiated by the method according to claim 1, in the preparation of a therapeutic agent for a cranial nerve disease. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b). For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). In this regard, Claim 10 recites a use of the neuron but fails to set forth any active, positive steps delimiting how the neuron is actually used. 
Appropriate correction is requested. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10  is separately rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "use of a neuron differentiated by the method according to claim" in line 1.  The recitation ‘a neuron differentiated by the method according to claim 1’ implies an introduction of the term ‘neuron’ was made in claim 1. This is incorrect. There is insufficient antecedent basis for this limitation in claim 10 because claim 1 is drawn to a method of inducing differentiation into a 3D midbrain-like organoid, comprising a step of applying an electromagnetic field to stem cells. There are no ‘neurons’ recited in claim 1.
Appropriate correction is requested. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claim(s) 1, 3-4, 6-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al. (PgPub 20130202565A1, Published 8/8/2013).

Regarding claim 1, Park teaches a method of differentiating mesenchymal stem cells into neural cells comprising applying an electromagnetic field at a frequency of 50 to 200 Hz (as in claim 4) and a flux density of 1 mT (10 Gauss) to 5 mT (50 Gauss) (as in claim 3) to the mesenchymal stem cells (as in claim 6) (Abstract; Pg. 2, para. 36-37). While Park does not specifically teach the step of applying electromagnetic field to stem cells produces a 3D midbrain-like organoid, as set forth in the preamble of claim 1, the production of such is inherent to the method taught by Park. This is because the method steps taught by Park are identical to those claimed 
As is established by case law, the author does not need to recognize an effect if the effect is inherent. Indeed, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02. MPEP §2112, states:
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). Emphasis Added.
In the instant case, an electromagnetic filed is applied to the stem cells of Park, so it necessarily follows that a 3D midbrain-like organoid is produced. A major tenet of science is that the same method will result in the same results.
Continuing, Park et al. teach a composition for treatment of neurological diseases comprising the neural cells differentiated by their method, wherein such neurological diseases including all cranial nerve diseases such as Alzheimer’s disease (as in claim 7,as in claim 8 as in claim 10) (Pg. 3,para. 50). Park adds that the composition may be formulated into a unit dosage form suitable for administration to a patient (as in claim 9) (Pg. 3, para. 47) and used for transplantation (as in claim 11
Accordingly, Park anticipates, or in the alternative makes obvious, the claimed invention.


Prior Art Rejection 2
Claims 2, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PgPub 20130202565A1, Published 8/8/2013) as applied to claims 1, 3-4, 6-11  above, and further in view of Kim et al. (Biomaterials. 2013 Nov;34(34):8555-63.).

The teachings of Park et al. are relied upon as detailed above. However, Park et al. fails to teach a step of contacting the stem cells with metal nanoparticles (as in claim 2), wherein the metal nanoparticles are of gold nanoparticles, silver nanoparticles, or magnetic nanoparticles (as in claim 5). Additionally, Park et al. fails to teach a method for screening a therapeutic agent for a cranial nerve disease using the 3D midbrain-like organoid differentiated by the method according to claim 1 (as in claim 12).
Before the effective filing date of the claimed invention, Kim et al. taught cells form close cell–cell contacts in tissues or organs and construct 3-dimensional (3-D) structures that contact with the extracellular matrix (ECM) and a variety of cell–cell junctions that play an important role in regulating cell proliferation, migration, and differentiation. Initial stable cell–cell interactions affecting overall cell survival and cellular structure result in different cellular activities and functions. Thus, Kim notes that 3-D cells have attracted increasing attention as they resemble and simulate various functions of real tissue (Pg. 8555, Col. 1, para. 1).
To this end, Kim et al. developed a method to generate uniformly sized 3-D cell clusters by applying magnetic nanoparticles and a magnetic pin system without any other exogenous materials. Specifically, Kim teaches incubating mesenchymal stem cells with magnetic nanoparticles (as in claim 2 and as in claim 5) for 16-24 hrs (Pg. 8556, Col. 2, ‘Spheroid generation’). Kim hypothesized that combining an iron pin and magnet would generate a strong and concentrated magnetic field at a specific point to aggregate the mesenchymal stem cells (Pg. 8556, Col. 2, para. 1) and this physical force could reinforce cell–cell contact in a 3-D cell aggregate for enhanced cell functions. Kim teaches this method provides simple and high-throughput generation of spheroids and can drive cellular functions via physical aggregation. Kim adds that this methodology could also be used to generate multicellular spheroids consisting of a variety of cells, and thereby this system could be used in drug screening (as in claim 12), tissue engineering, and stem cell research and therapy (paragraph bridging Pg. 8555 and Pg. 8556; Pg. 8562, Col. 1, ‘Conclusion’).
When taken with the teachings of Park et al., one of ordinary skill in the art would have found it prima facie obvious to incubate the mesenchymal stem cells of Park with the magnetic nanoparticles of Kim et al. and subsequently apply the magnetic field protocol of Park in order to create a 3-D neural spheroid. A reasonable expectation is present because Park teaches applying an electromagnetic field at a frequency of 50 to 200 Hz and a flux density of 1 (10 Gauss) to 5 mT (50 Gauss) to the mesenchymal stem cells differentiated said cells into neural cells and Kim teaches incubating magnetic nanoparticles with mesenchymal stem cells and applying a magnetic field aggregated mesenchymal stem cells into a 3-D spheroid structure. Thus, the derivation of a 3-D neural spheroid would have been expected. 
prima facie obvious to make such a combination because Kim teaches the aggregated tissues resemble and simulate various functions of real tissue. And as such, one of skill in the art would have been motivated to make neural tissue, using the method of Park in view of Kim, in order to screen therapeutic agents for cranial nerve diseases, such as Alzheimer’s disease. 
Accordingly, the claimed invention is prima facie obvious. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632